Citation Nr: 1028404	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
sprain with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1993 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the RO in Phoenix, 
Arizona, which denied an increased rating for left knee sprain 
with osteoarthritis.  

The appellant testified before the undersigned at a February 2010 
hearing at the RO.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant indicated to the RO that his service connected left 
knee disability had worsened.  In particular, the appellant 
informed the RO that he was suffering burning numbness and 
tingling in his knee with little or no use.  The appellant was 
seen for a January 2010 VA examination.  The appellant reported 
the burning numbness to the examiner at that time.  The 
neurological portion of the examination report is normal.  The 
examiner entered a January 2010 note into the appellant's VA 
treatment records indicating that he could not explain the 
burning numbness.  The appellant was not seen for a neurological 
evaluation to determine whether the appellant has a distinct 
neurological disorder.  The Board concludes that the VA 
examination is incomplete.  The Board must remand for a 
neurological examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).




Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
neurological examination to determine the 
nature and severity of his burning numbness 
and tingling complaints of the left knee.  
Sufficient evaluations should be scheduled to 
evaluate the appellant's symptomatology.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

2. Then, the RO should readjudicate the claim 
on the merits.  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


